Earl Warren: Francis Noto, Petitioner, versus the United States. Mr. Davis.
John F . Davis: Mr. Chief Justice, if the Court please. I will address myself first to a paragraph in the Court's order for rehearing which I did not reach yesterday. That is the question dealing with the application of the clear and present danger doctrine. The question as it was stated in the Court's order reads, whether the clear and present danger doctrine as interpreted by counsel has application to the membership clause. However, with respect to the accused, are with respect to the society, group or assembly of persons described in the statute, if that will hold whether such doctrine was or can now be properly applied in this case. In the Dennis case, Judge Hand held that the clear and present danger doctrine as interpreted by him to meet that situation did apply to a conspiracy to organize a group to advocate violent overthrow and did apply to a conspiracy to advocate violent overthrow. And he specifically found that on the record in that case, a clear and present danger then existed. Now, in the principal opinion of the four Justices on the majority side of this Court and there was no opinion for the Court in the Dennis case, but in the principal opinion in which four Justices erred. The Judge Hand's formulation of the rule and of the application to that set of circumstances was specifically affirmed. The concurring opinion of Mr. Justice Frankfurter however placed more weight on the congressional determination that speech should be regulated in this case and less emphasis upon the clear and present danger doctrine as applied by a Court. It is our position that this doctrine should apply to the membership clause in precisely the same to the -- precisely the same extent that is applied to the organizing clause or the conspiracy clause. If constitutional limitations on interferences with speech require some such overwriting limitations and the Court has generally held that it do, then it seems as though they should apply to all aspects of the Smith Act and reasonable of the application should be made here. I think that some danger in -- in making this application in the -- in the original language of the rule, I think that Judge Hand was carrying through the spirit of the rule but certainly varying it from its original applications. But for the present purposes I think that you do get a sufficient protection if you accept that rule. That is, that in each case that must be asked whether the gravity of the evil discounted by its improbability justifies such invasion of free speech as is necessary to avoid danger.
Felix Frankfurter: Do you mind telling me -- do you mind directing me where I can find out what content you give to that phrase, clear and present danger? Where should I go to find out what it contains --
John F . Davis: What it --
Felix Frankfurter: -- and means?
John F . Davis: How -- how --
Felix Frankfurter: How I'm to apply it? What it means?
John F . Davis: The only way that I know that when you find out what it means is to find out how it was applied to the original Schenck case, to the Gitlow case, the Whitney case and how -- and the American Communications against Douds.
Felix Frankfurter: Do you think if the original Schenck and Douds case, a real danger to the country?
John F . Davis: I think there's been a very real change in the application in -- in this rule and I think its -- I think particularly in the -- in the Gitlow case, that today we could hardly say -- would hardly say that this was a very real danger as far as the --
Felix Frankfurter: (Inaudible)
John F . Davis: Because --
Felix Frankfurter: Real danger in this country?
John F . Davis: Well, it -- its -- we must consider in some of these cases that the danger that was contemplated wasn't danger of overthrow of the government by -- by force and violence. Instead, the danger which was involved in the Debs case, the Abrams case was interference, a lesser interference and overthrow, but an interference was recruitment and all that was necessary in order to find a clear and present danger in that case was, if there was a clear and present danger that there would be some affirmative interference with enlistment and recruitment.
Felix Frankfurter: When the phrase was first used, it had nothing to do with danger to the country, clear and present danger become substantive subject matter --
John F . Davis: That it --
Felix Frankfurter: -- that Congress referenced to which -- the Congress legislature.
John F . Davis: That is right.
Felix Frankfurter: All that stuff about danger to the country is an infusion that was as far from Judges Holmes' (Inaudible) from anything I can imagine.
John F . Davis: Yes, yes. It's again --
Hugo L. Black: You agree with that?
John F . Davis: Well --
Hugo L. Black: What was -- was in Justice Holmes' mind (Voice Overlap) --
Felix Frankfurter: What he -- what's the word he used?
Hugo L. Black: What was in his mind when he wrote?
John F . Davis: Well --
Felix Frankfurter: I said, in the words that he used to explain his mind. He said a clear and present danger becomes substantive subject matter that Congress can deal with.
John F . Davis: Congress has a --
Felix Frankfurter: He wasn't talking about overthrowing the government at all.
John F . Davis: No.
Hugo L. Black: Do you know whether he was or not?
John F . Davis: Well, in the present -- in -- in the case --
Felix Frankfurter: Do you know whether there were any words in what he said that indicated that?
John F . Davis: In the -- in --
Felix Frankfurter: I have no other means of knowing except the words he used. I mean, defined what the danger was supposed to be. It was in his reference, become substantive matter regarding which Congress conversed with. Are those his words?
John F . Davis: Well, his word -- now, in -- in the first place, Justice Holmes was dealing not with the Smith Act or one of the State Acts which are similar to it. He was deal -- dealing with an Act which deals with -- with interfering with the draft in carrying on the -- the war. And his words were, his specific words were, the question in every case of whether the words used are used in such circumstances and are of such a nature as to create a clear and present danger that they will bring about the substantive evils that Congress has a right to prevent and here he was talking, I think Mr. Justice Black in this case about the particular substantive evils which were legislated against in the particular statute which he was trying to find out.
Felix Frankfurter: Not precluding, not precluding.
John F . Davis: Now, later on in -- when we get to Gitlow and Whitney, there we get the associations whose object is to overthrow government by force and violence.
Hugo L. Black: What did they say? What's the language --
John F . Davis: The statute --
Hugo L. Black: What's the language used there at the trial?
John F . Davis: The stat -- in the statutory language?
Hugo L. Black: The two -- no, the two that you've -- these two cases you're talking about.
John F . Davis: Well, in the two cases that I'm talking about the --
Felix Frankfurter: Knowing Gitlow because that receded.
John F . Davis: No, Gitlow followed the Schenck. It was in Gitlow against New York, It was an -- was an application of the clear and present danger doctrine to the New York statute --
Felix Frankfurter: (Inaudible)
John F . Davis: -- which is the -- the original prototype of the Smith Act and Whitney followed that.
Felix Frankfurter: Yes, Whitney followed.
John F . Davis: And the majority of the Court in Gitlow said, "Here, we have an Act which is addressed to free speech." The Act itself is suppose to -- it deal -- deals with advocacy. And so, the majority of the Court said, "We have no need of following the clear and present danger doctrine because the legislature in that case of New York legislature has made a determination that free speech should be restricted to this extent." Mr. Justice Holmes in his dissent joined in by Brandeis in the Gitlow case said that he felt he still had to have a clear and present danger, but here when he was talking about a clear and present danger, he was talking about a clear and present danger of the offense which was defined in the statute. And here the offense --
Hugo L. Black: What was the language he used there? Do you have (Inaudible) before you.
John F . Davis: The offense -- of the New York statute?
Hugo L. Black: Of the -- of the Gitlow case?
John F . Davis: No, well --
Hugo L. Black: The language you were talking --
John F . Davis: The language he quotes that there must be a clear and present danger from -- I don't have the language of it but he -- he says that he believes in the fact that the language which I have just read which was from the Schenck case should be applied in the -- to the Gitlow statute.
Hugo L. Black: Do you have the exact language that was used in the Whitney case?
John F . Davis: No, I don't.
Hugo L. Black: No.
John F . Davis: The Whitney case -- the Whitney state -- the Whitney case, I thought it was -- was Justice Brandeis'.
Hugo L. Black: Correct.
John F . Davis: And again he said that as in the Gitlow case, he felt that this rule, this clear and present danger rule -- I'm sorry I cannot quote it exactly.
Hugo L. Black: That's alright.
John F . Davis: But should be applied even though the legislature had made a determination itself that this speech should was -- be prohibited. And the difference between the majority and the minority in those cases was whether or not the clear and present danger doctrine should be applied when the decision has been made by the legislature in exactly (Voice Overlap) --
Felix Frankfurter: But nobody has suggested that in this field of judicial review isn't the same as it is in other things namely that the legislative word isn't (Inaudible). Has anyone suggested that?
John F . Davis: No, I think not. But it's a question of application and this Court will have to determine whether the legislative -- if even on that basis they have to determine whether it was a reasonable application in -- in a -- in a degree that gets back to the same point.
Hugo L. Black: Legislative word on what?
John F . Davis: On whether or not there is a clear and present danger from this activity.
Hugo L. Black: What do you construe that to mean? I -- just quite to get your --
John F . Davis: Well, what I mean is that --
Hugo L. Black: Do you mean that it means that anytime a speech could be reread anytime, the legislature declares that a clear and present danger that some valid law should be -- will be violated?
John F . Davis: No. I think that --
Hugo L. Black: Or -- or what?
John F . Davis: -- what it means is Congress in adopting the Smith Act, adopts an Act which says that advocacy which is a type of speech shall be restricted in these ways and they say it's necessary. Congress said it is necessary because of the subversive activities which are recurring and that these organizations are controlled by foreign countries and it's proved dangerous in other countries and they well proved dangerous here. And -- and a long, long basis of hearing from reports showing that it's necessary for this type of legislation in this restriction on free speech if you please, in order to protect the country from the danger of -- of violent overthrows. Now, the majority --
Hugo L. Black: You mean, violent overthrow or advocacy of violence to overthrow?
John F . Davis: Well, a violent overthrow itself.
Hugo L. Black: That -- that advocacy might bring it about.
John F . Davis: That's right. Now, Congress has made a determination when it passes this Act that this limitation on free speech is essential for the welfare of the country. And the question is, whether in that situation the Court should then, as a new matter make a determination of whether there is a clear and present danger or whether they should instead review and give weight to the determination by the Congress that there is a clear and present danger in that for this necessity of restriction on free states.
John M. Harlan II: Well there's still another view that might be taken and that is that even though you assume or trying that at the time the Congress acted, it was within its rights in making its legislative findings that take a long time for legislation to get appealed. Therefore, of course might take a look and say, "Now, as of this time those convictions are no longer the same."
John F . Davis: I think -- I think that is very true. I think that the Court would have to determine whether there has been such a change that its now -- although constitutional when passed that it -- in not -- in being applied at the present time, there is no (Voice Overlap) --
Felix Frankfurter: Well, that's true as to all this -- of this type --
John F . Davis: Yes.
Felix Frankfurter: -- of legislation --
John F . Davis: Yes.
Felix Frankfurter: -- that is challenged under the Due Process Clause, (Inaudible) regulation statute is found constitutional by this clause during the war and later on was found no longer to satisfy the requirement. That it had become by -- of course by circumstances clearly the advocacy.
John F . Davis: That -- that's right. I think Mr. Justice Harlan that this is the refinement on -- on the weight to be given the decision of Congress rather than a third approach to it. Although, you can cut this kind of argument and then you kind of (Inaudible) but it -- that's -- I would think that this was a -- was a refinement on the -- in giving weight to the congressional finding. The second part of the Court's questions here is whether the test, whatever test it should be and I think there's some danger in tying it down to specific words, but whether the test should be applied to the accused or to the group. Now, here we have a (Inaudible) different opinion with petitioners, both petitioners in -- in Scales and in Noto because we think it's perfectly obvious that the application under this statute should be to the group rather than to the individual. In this respect, the offenses charged here are comparable to the conspiracy statute. It's a type of statute which attacks the effect of group activity although the individual action of any one of the members of the group cannot itself be said to result in the -- in the effect which is to be prevented. In the ordinary conspiracy case which we're all familiar with and I -- I'm not asserting that this is a conspiracy case. It's of a similar nature. In the ordinary conspiracy case, the individuals involved very likely cannot bring about the -- the evil plan which the group has planned and it couldn't prove that anyone of them was primarily responsible and it isn't important that you should. And all that I'm suggesting is that it's not a strange concept to hold each one of these individuals responsible for the group actions to which he contributes even though you do not prove that there's any clear and present danger from his particular activity, the group activity which we are looking at. Now, I wish to return for just a minute to what we were talking about yesterday as the activity factor in defining membership. I don't think that this needs be considered as a complicated -- complicating additional element in the crime. Congress has prescribed certain action and it has used the term membership. And it's impossible for us to abide this Act to facts of individual cases without giving some meaning to that term membership. Now possibly, it could have been construed to mean that the person was carried and enlist on the party role for the Communist Party then he would be a member. But, in the first place it's far from clear that there are any party roles in this entirely -- seems entirely foreign to what Congress intended that they would want to impose a criminal liability on an individual because the party has put him on this role.
John M. Harlan II: What does it cost to join a Communist Party? I recall one witness, he said he paid 10 cents to in there.
John F . Davis: Well, the only evidence in -- in these cases so far as I know is it was 50 cents.
John M. Harlan II: 50 (Inaudible) What you're addressing yourself to is that the Court, you're asking the Court to give some content to this membership, but is independent as the vagaries and degree to different kinds of memberships. It might suffice, vis-a-vis the institution (Inaudible).
John F . Davis: That's -- well I -- yes, I think the Court has to give some content, Your Honor because -- I don't -- I -- I think that the term membership isn't -- isn't self-defining. I think it's got to be applied to particular facts in a --
William J. Brennan, Jr.: Well Mr. Davis --
John F . Davis: -- particular case.
William J. Brennan, Jr.: -- you go beyond that. You go beyond that, don't you? You asked us to give content to a membership which is not membership per se, whatever that is.
John F . Davis: No. Well, as far as this -- as --
William J. Brennan, Jr.: Well, didn't you tell us yesterday that your position was that because of 4 (f), there maybe no constitution of the one who was a member per se.
John F . Davis: That is right.
William J. Brennan, Jr.: So that what you want us then to do is give content to something which is not membership per se.
John F . Davis: Well, the -- this -- I -- I'm not sure that active membership couldn't well be called membership per se. I'm trying to give the -- the definition of what membership is and I think that active membership might well be called, could be called. But the -- the reason that the Smith Act goes beyond membership per se is because it requires under the statute knowledge of the purpose of the organization and under the interpretation given in the Dennis case, it requires a specific intent to carry out those purposes. And these are the additional elements that show that membership per se is not sufficient but I am trying to believe that my present argument as to membership, meaning active membership would include -- that active membership would be -- couldn't be considered membership per se.
William J. Brennan, Jr.: Well, you -- you -- I see. Then your position is that whatever may be membership, before you get that which is criminal under the Smith Act, you have the elements, the knowledge and intent.
John F . Davis: That is right. And intent in the sense of the -- of the Dennis case of an -- in specific intent to see that the illegal objectives of the party is carried out.
Potter Stewart: Mr. Davis sir, something has been bothering me about your whole construction of the membership clause which as I understand is, I mean, as you presented to us, under that clause the Government has to prove associating a -- an association with an organization bent on the overthrow of the Government of the United States by force or violence. And this association has to be entered into by the defendant with a personal intent to overthrow the United States of America by force -- the Government by force or violence and that he has to be active in that association.
John F . Davis: That's right.
Potter Stewart: Now after you said all of that, haven't you proved enough to convict this man of the other provisions of the Smith Act without any reference at all with the membership clause?
John F . Davis: Well, I -- I -- in many cases, yes but not in all cases. Now, of course it won't come within the organizing factor, that's been thrown out so that we can now deal with conspiracy (Voice Overlap) --
Potter Stewart: Conspiracy (Inaudible)
John F . Davis: And I think that -- I don't think it would necessarily prove the advocacy feature. This is only a question of whether it can prove the conspiracy feature as such. A conspiracy has always been defined in -- as Mr. -- General Taylor points out yesterday, American Law Institute sticks to the thought that there must be an agreement. There must be a specific conscious agreement of -- rather than as we have in this case, a mere association together. It's very close and I'm not sure you couldn't prove a conspiracy in almost all of these cases but there are technical differences. There is a technical difference which at least the American Law Institute has recognized between the conspiracy doctrine and just being a -- just associating yourself with this group.
Potter Stewart: Now the -- in the Yates case, as I understand it, it was the Government's theory that the Communist Party itself with the -- was the conspiracy. And I -- I have read the Court's opinion had the Court read that the -- that the proof of incitement to action to overthrow the Government of the United States at some convenient time was sufficient. That -- that would have been a valid case under the -- under conspiracy section. And why -- how is that different at all from the -- from the membership section as you've now beat it up --
John F . Davis: Yes.
Potter Stewart: -- adding these three other elements or two other elements?
John F . Davis: I -- I want to -- I wanted and I haven't been trying to beat it up but I'm just trying to interpret it, but the -- the -- in your -- you're quite right, in Yates, there were two elements. We tried to prove conspiracy in two ways. We tried to prove it once through their participation, their -- their formal action in connection with the party as such and that the nexus was then, what the party itself proved. We also tried --
Potter Stewart: And that the Court didn't accept. I think purely as a matter of insufficiency of the evidence.
John F . Davis: That is right. Now, I think it's possible that in this case for example, certainly in the -- in view of Mr. Noto's conferences with -- with Lautner and his appearing with his joining together in -- in the various schools that you could've planned the conspiracy in this case. You -- you do have the overt and active -- well, you don't need the overt and active conspiracy in the Smith Act. But you do have the joining together, the specific joining together of this man with the other people to carry out the aims of the party and that would -- we could have put it under the -- the conspiracy charge. It's a little harder. You've got more to prove. You've got to prove specifically the he did sit down with other people and do certain things. I think it's proved in the case, but I -- the Government didn't undertake to make that proof in the case. They undertook to make the proof only that he was unknowing an active member and whether his activity was in conjunction with somebody else and did not -- didn't undertake to prove.
Potter Stewart: Now, in this -- in this case that you're now arguing, Noto, there was no instruction on the parameter of activity, was it?
John F . Davis: No, there wasn't. In this case that -- the -- the Court, the District Court told the jury, "You've got to find that he was a member." And they didn't attempt to define member in any way because they said it's not -- there's no -- in effect they said, "This is conceded and you don't need to -- well, I think he said in so many words. You don't need to be worry about membership, so there was no occasion by him to define membership or asked the jury to make any findings.
Earl Warren: Can we sustain the conviction that's in the situation?
John F . Davis: Well, yes if you think you can --
Earl Warren: On what theory?
John F . Davis: -- because -- on the theory that the elements of the crime was properly defined and with the nature of the party knowing membership in it with intent. Now, there was no dispute in this -- in this record as to membership, the nature of the membership. He was concededly an -- an officer for years, from 1933 on. Concededly he was not so that when the judge came to instruct the jury, he could tell the jury, "These are the elements, the nature of the body and membership." But there is no dispute about membership therefore I don't have to define the terms. They don't have to ask you to do anything about it. You can -- in effect you could -- he was telling them -- you can come in and -- and find as far as the -- the conviction is concerned. You can find membership without any -- anymore questions, its not in doubt. Not questions --
Earl Warren: You don't -- (Voice Overlap) -- telling us more than being a member per se.
John F . Davis: No because there was no -- there was just no issue in the case about the -- about Noto's activities in the party. There wasn't any chance of the jury finding anything else.
Earl Warren: Having thought of that, is that was in the sense of an ingredient at the time --
John F . Davis: Well --
Earl Warren: -- that the issue has been -- only been raised by -- by the Government proving it.
John F . Davis: Well, it is membership of course. There's an essential element of the crime but I --
Earl Warren: But not membership per se.
John F . Davis: Well, membership was -- well, membership plus knowledge plus intent is -- are the elements.
Earl Warren: Which -- was the effect?
John F . Davis: Well, because the statute says with knowledge and the Court in -- in Dennis says with intent so that these are necessary and the instructions in -- in Dennis, the intent was all we talked about, the necessity of proving intent. But if we comprehend activity as a part of what the word membership means, if membership means in effect, active membership rather than nominal passive membership. If there's no dispute in this case, if all of the -- if all of the evidence is that he was an active member and if the Court says the jury as far as membership goes, as far as being a member is concerned, there's no -- there's no issue for you to decide.
Potter Stewart: Wasn't -- wasn't that also true in the Scales case? Wasn't it conceded that he was the --
John F . Davis: That is --
Potter Stewart: -- boss of the party in North and South Carolina and yet in that case the Court did instruct the jury (Voice Overlap) --
John F . Davis: Yes. We -- we asked the Court to instruct it. It seems as though it was -- as thought it -- it would bolster the case to have an -- have an instruction in the jury findings.
Potter Stewart: I don't -- if that was true in that case it would be equally true in Noto.
John F . Davis: If it were necessary in Scales. If it were necessary in Scales by (Voice Overlap)
John M. Harlan II: But the point is that Noto was tried before the Government introduced this activity factor in the situation as to tracking down the Government.
John F . Davis: It wasn't formulated as -- as clearly as it was (Voice Overlap)
John M. Harlan II: Well, formulated but it wasn't articulated.
John F . Davis: That's right. That's subjective.
John M. Harlan II: Is that right?
John F . Davis: That is true.
John M. Harlan II: I don't say that doesn't mean that you can't hold his convictions that the -- that's the fact.
John F . Davis: That -- that is the fact although I may say that we find before the articulation or formulation that the Government in various (Inaudible) places in its brief, perhaps inadvertently refers to activity, of course with -- that -- as -- as an element in the party.
John M. Harlan II: The point is if you tried Yates in the context of your activity factor and in the context of Yates, and you put everything in, you thought --
John F . Davis: Withheld.
John M. Harlan II: -- withheld.
John F . Davis: That's right.
Earl Warren: Mr. Abt.
John J. Abt: May it please the Court. I should first like to say a little something more about the insufficiency of the evidence here. Mr. Maroney under questioning by the Chief Justice was unable to point to a single statement by Noto or by any party members during the entire 20-year period covered by the evidence, which on its face constituted an incitement to violent overthrow.
John M. Harlan II: What about the statement, neither that you referred to it? What -- what about the statement that he made that the newspaperman that came into somebody's house? It was the kind of a fellow that he would live to see the day when he would be up against the wall.
John J. Abt: You're Honor, that kind of a statement about the newspaperman was a violation of the Smith Act or criminal intent. I'm just afraid that the -- it had prosecutions of several recent documents of the Whitehouse and would be indeed very difficult to get a form in either House (Inaudible)
John M. Harlan II: You've got to look at that statement in the context of a lot of other things. Didn't the statement just out of the blue expressing the violent disagreement with somebody which you don't like?
John J. Abt: At most, Your Honor, this was the statement of a desire violently to overthrow an individual, not -- not to overthrow the Government of the United States.
John M. Harlan II: Overthrow an individual?
John J. Abt: He said he'd like to line them up against the wall and shoot so and so. That -- that has nothing to do with overthrowing the Government of United States. He says, I -- the worst you can say about it is, he is saying, I hope the day will come when we'll have socialism in this country, the fellows on our side will be in power and we can line up -- line the guy like (Inaudible) against the wall and shoot him. It's not a very nice thing to say, but it has nothing to do with overthrowing the government by force and violence. Because as far as that statement is concerned, the transition to the kind of government that Noto liked could -- could come about in a perfectly peaceful manner.
John M. Harlan II: You say that's not a matter that the -- they submitted with the jury, considered by the jury in relation to the (Inaudible)
John J. Abt: I don't think so Your Honor. In addition to that Your Honor, that's all you -- all that can be dredged up in this record. There certainly is no evidence in this record of what Your Honors said in the Yates -- the Smith Act (Inaudible) and that systematic teaching of incitement of violence. If that's all, assuming that the -- the jury could considers that question, if that's all there is in 20 years, no -- no jury could reasonably find a systematic incitement of violence on that one episode.
John M. Harlan II: Who made that statement that Noto has made?
John J. Abt: Noto made it, I think -- I'm not sure Your Honor when 1948 or 1946, something.
John M. Harlan II: 1947.
John J. Abt: He was employed by a (Inaudible) newspaperman who has been writing half the stories published by Communist Party.
John M. Harlan II: This is a -- before the limitation (Inaudible) It was not during the --
John J. Abt: Was before the limitation.
Hugo L. Black: Where is that in the record? (Inaudible)
John J. Abt: Page --
Speaker: (Inaudible)
John J. Abt: Do you have it with you, Your Honor?
Speaker: (Inaudible)
John J. Abt: May -- may I go on? Mr. Maroney says in his argument that the Yates standard was met, not by the content of anything that they --
Potter Stewart: Page 11 of the Government's brief.
John J. Abt: Thank you Your Honor.
Hugo L. Black: Page what?
Potter Stewart: 11 --
John J. Abt: 11.
Potter Stewart: (Inaudible)
Speaker: Page 340 of the record.
Potter Stewart: Page 11 of the Government's brief.
Speaker: (Inaudible)
John J. Abt: Mr. Maroney says that the Yates standard was met not by what was said either by party members or by the petitioner here, but by the evidence on the party's concentration policy and the evidence as to the elaborate measures of concealment which were taken to protect party leaders and members. It shows inference of the purpose of these activities was to prepare for the day at some uncertain future time when conditions with the auspicious for an attempt of that forcible overthrow. It seems to me that all these inferences are, to say the least very farfetched. But even if they're reasonable, they don't help the Government's case because Mr. Maroney's error is that he confuses steps in preparation of insurrection of some future time with present incitement to forcible overthrow in some future time. The Yates case rejected evidence of precisely the kind that Mr. Maroney relied -- relies on. Mr. Justice Harlan said in his opinion in that case, however much one may abhor even the abstract teaching of forcible overthrow the government or believed that forcible overthrow was the ultimate purpose to which the Communist Party is dedicated. It is upon the evidence in this record and I assume that that means the evidence in this record on the question of incitement that the petitioners must be judged in this case. And Chief Judge Clark in the Second Circuit disposed of the Government's contention in the United States versus Silverman where he said and I quote him, "The prosecution stresses the proof of industrial concentration and of concealment." But these do not rationally raise any inference of the appellants engaged in a plot to advocate insurrection at the time they were hiding and seeking factory jobs. The industrial concentration possibly suggest the conspiracy to commit sabotage, espionage or political strikes going beyond mere labor proselytizing. But it not -- does not point very directly toward illegal exhortation. Similarly, concealment is consistent with any unpopular or illegal enterprise, but the jury could not tell the nature of the enterprise from the mere fact of concealment. Furthermore, Mr. Maroney did not and cannot point to any evidence of the advocacy of forcible overthrow even as a matter of abstract doctrine in the limitation period. And he has no reply to my demonstration that he can't convict the petitioner on the theory of a presumption of continuance. Now, not only is there is no evidence of party activity in the limitations period, but there's no evidence of any significant conduct by the defendant. My brief at page 65 -- 66, I summed up everything in this record with respect to the activity of the respondent during the limitations period and here it is. In September 1951, he solicited a $10 contribution to the party and talked about the American Labor Camp Party candidates with one witness. In the same month, he told another witness he was going under a disguise to conceal himself. Months later, he picked up some party publications which is -- his wife had left for him at the home of a witness and told this man that he had to move on. And in 1953 or 1955, he lived in New Jersey where he was employed by the Goodyear Rubber Company as a stock clerk under an assumed name. Now, how can any of that evidence be probative? Number one, that the petitioner knew that the Communist Party was engaged in incitements to violence or second that he intended to overthrow the government by force and violence. I say that obviously it can't to prove either of those propositions. And certainly, none of the evidence in this record, either about the petitioner or about the Communist Party within the limitations period can conceivably establish to anything they were doing in this period created a danger even remotely to the Government, let alone a clear and present danger. Now, I also want to say just a word about the -- in turning the -- the testimony about the man who was said to be on the lamb. That incident was supposed to have occurred in the early spring of 1951 and it likewise therefore is outside of the statutory period. All we know about that incident is the following, page 299 of the record. That Noto said one of our top peoples on the lamb. He said the government is trying to frame this man and throw him in jail. He said it was over what the newspapers call was Adam's spy business. He said it was necessary to get this man out of the country in order to get him out of the clutches of the law. And he wanted to know if I were to give him shelter in my home. But the man never showed up. Nothing other -- ever further happened about the whole business. There's nothing here to indicate that this man, whoever he was -- and by the way there's not the slightest suggestion in the record that he was either Rosenberg or in any way connected with Rosenberg. There's nothing to show that whoever he was, he was engaged in any criminal activity at all. At best, they mostly have is Noto's statement that the Government was trying to frame him. He may have been a perfectly innocent man. Even if he wasn't, as I indicated to Mr. Justice Stewart in response to a question yesterday, the whole incident might have some conceivable relevance to a prosecution for harboring or some crime of that kind that has nothing to do with incitement. Now, just a word about the constitutional issues. Mr. Davis said Dennis found a clear and present danger in the provisions denouncing conspiracy to organize and advocate and that takes care of all the crimes under the Smith Act. But that obviously is not true and Yates itself demonstrates that that is not true. Yates said that we construe the conspiracy to advocate provisions of the Smith Act as requiring proof of a conspiracy to engage in incitement now for future violent overthrow. We don't have some of the questions of the constitutionality of a conspiracy to engage in incitement at some time in the future. And we don't do it because a conspiracy to engage in incitement at some time in the future is one further removed from the advocacy itself. Now, Dennis have decided all clear and present danger questions under all offenses created by the Smith Act, but obviously there would have been no necessity for that reservation. It seems to me that the membership clause, even with all the garnishments that the Government gives it, is one step further removed either -- even from conspiracy to advocate incitement in terms of the incitement in the future. Obviously, therefore you've got to consider whether the membership clause itself satisfies the clear and present danger doctrine. Mr. Davis says, "Well, it's just like a conspiracy." I tried to analyze the Act -- the statute yesterday and to show that it didn't bear any resemblance to that period. All I want to say at this point is that it denies the defendant whatever is entitled to in a conspiracy case. And that is a jury trial on the essential issues in a conspiracy case. Was there a conspiracy? Was the petitioner for the accused a participant in the conspiracy? Did he perform some overt act in furtherance of a conspiracy? And in addition, in a conspiracy case, an accused is entitled to instructions as to the character of the evidence which would be introduced against third party declarations. Here, as I show in my brief and I haven't argued it here, time didn't permit. The petitioner in this case was convicted on third party declarations of -- which were completely outside of his knowledge. He knew nothing about and he didn't get the benefit of a conspiracy instruction that he would have had in a conspiracy case, to the effect that those declarations couldn't be used against him unless a jury first found that there was a conspiracy, that he was member of it, then the declarations and that the -- the client was also a member and that the declarations were made in furtherance of the conspiracy. And all this proves the point that I was trying to make yesterday. What the Government is asking for here is, is to validate this statute as a conspiracy law. As I say employed the -- the difficulties that they found in securing convictions in the Smith Act conspiracy cases. Thank you.